Citation Nr: 1142168	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Fritzie M. Vammen, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from February 1946 to November 1951.  He died on February [redacted], 2007 at the age of 79.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in No. Little Rock, Arkansas.  

During the current appeal, and specifically in July 2008, the appellant testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2010) and who is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

In a September 2008 remand, the Board noted that the appellant had not yet been provided with the required notification regarding her claim of service connection for the cause of the Veteran's death.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (holding that in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VA is required to provide a claimant with (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected).  The Board also noted that the Veteran had not been provided with adequate notice regarding her burial benefits claim.  Specifically, the Board directed the RO to provide the appellant with appropriate notification for these claims.  In a January 2009 letter, the RO provided the notice to the Veteran.  

In March 2009, the Board denied the Veteran's claims seeking service connection for the cause of the Veteran's death and service-connected burial benefits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court vacated the Board's decision and remanded the matter for proceedings consistent with the Memorandum Decision filed in this case.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2010); 38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In September 2008, the Board remanded the appellant's appeal to the RO for additional procedural development, and requested that the RO provide the appellant with adequate notification consistent with Hupp and with the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the Board instructed the RO to provide the appellant with a statement of the conditions for which the Veteran was service-connected at the time of his death, notification as to the information and evidence required to substantiate a DIC claim based on a previously service-connected disability as well as a disability not yet service-connected, and notification as to the information and evidence required to substantiate her service-connected burial benefits claim.  

The January 2009 VCAA letter informed the appellant of what the Veteran's service-connected disabilities were at the time of his death.  In addition, this letter informed the appellant that a claim for DIC benefits must show that "the veteran died while on active duty" or that "the veteran died from a service-connected injury or disease."  This letter also asked the appellant to provide medical evidence that would show a reasonable probability that the condition that contributed to the veteran's death was caused by an injury or disease that began during service.  However, the January 2009 letter did not include notification as to the information and evidence required to substantiate a DIC claim based on a disability not yet service-connected.  In light of the Court decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), a more detailed notice must be provided.

The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

In an April 2007 statement, the appellant indicated that the Veteran began experiencing serious respiratory problems in the late 1980's.  She essentially asserts that the Veteran's service-connected asbestos-related lung disease caused his death.  

At the time of his death, the Veteran was service-connected for asbestos-related lung disease, and residuals of fracture of the left humerus, both rated separately at 60 percent, for a combined evaluation of 80 percent, effective May 13, 1998, and a total disability rating based on individual unemployability from January 27, 1999.  The Veteran's original death certificate indicates that he died on February [redacted], 2007 and that the immediate cause of death was aortic stenosis.  An amended death certificate, issued in March 2007, reflects that the Veteran died of congestive heart failure due to or as a consequence of aortic stenosis.  In addition, asbestosis was added as a significant condition contributing to the Veteran's death, but not resulting in the underlying cause of his death.  

The medical records reflect that the Veteran underwent a CAT scan in May 1996, the findings of which revealed bilateral pleural effusion.  Specifically, the results showed "some pleural thickening...inferiorly bilaterally" as well as "[c]alcified pleural plaques...bilaterally."  According to the physician, these findings were consistent with asbestos related pleural disease with pleural effusions and bilateral pleural thickening and calcified pleural plaques.  

A brief historical overview reflects that Veteran was afforded a VA examination in July 1998 at which time he was diagnosed with asbestos-related lung disease.  Results from the pulmonary function test (PFT) revealed a pre-bronchodilator Forced Vital Capacity (FVC) of 59 percent of predicted, and a post-bronchodilator FVC of 60 percent of predicted.  The results were interpreted to reflect moderate restrictive pulmonary impairment.  

In an August 2007 VA medical opinion, a physician noted that the Veteran's death was attributed to congestive heart failure from aortic stenosis, and acknowledged the added diagnosis of pulmonary asbestosis.  The doctor also noted the Veteran's diagnosis of chronic obstructive pulmonary disease (COPD), and explained that the COPD is unlikely to be related to his asbestosis, as asbestosis is expected to cause restrictive, rather than obstructive-type lung disease due to pleural and interstitial thickening.  Based on this reasoning, the physician determined that the Veteran had moderate or modest pulmonary asbestosis and severe COPD.  The doctor further determined that the Veteran's death is clearly related to congestive heart failure due to his severe aortic stenosis and that his COPD would undoubtedly serve to aggravate this condition.  The physician concluded that it is unlikely that the Veteran's COPD was related to his asbestosis, and further unlikely that the Veteran's asbestosis of the degree described (moderate or modest) was a factor in his death from congestive heart failure.  

In providing this opinion, the physician failed to address and further elaborate on certain pertinent pieces of evidence.  As previously noted above, the March 2007 amended death certificate listed asbestosis as a significant condition contributing to the Veteran's death, but not resulting in the underlying cause of the Veteran's death.  While the doctor summarized the content of the March 2007 death certificate and acknowledged the Veteran's "added diagnosis of pulmonary asbestosis," he assessed the Veteran with pulmonary asbestosis that was moderate and modest in nature, and concluded that it was unlikely that asbestosis of this degree was a factor in the Veteran's death from congestive heart failure.  However, in describing the Veteran's asbestosis as moderate in nature, the physician relied on a limited review and discussion of the record, and did not reference, cite to, or address the more recent and relevant medical evidence of record.  

Indeed, while the July 1998 PFT results reflected moderate restrictive pulmonary impairment, this was dated nearly ten years prior to the Veteran's death.  Moreover, several weeks before his death, the Veteran was seen at the Baptist Health Medical Center, and his treating physician, A.S., M.D., observed that the Veteran was experiencing difficulty breathing.  According to Dr. A.S., the Veteran was evaluated at the emergency room and his chest X-ray showed "a marked abnormality in both lung zones with increasing interstitial change and cardiomegaly."  Dr. A.S. also referenced pulmonary function studies dated in 2006 which revealed "a mixed obstructive/restrictive process which is significant."  In a January 2008 letter, Dr. A.S. indicated that based on his impression from this consultation, the Veteran "could have asbestos lung disease of significance...."  

Basically, the August 2007 VA physician based his conclusion on the theory that the Veteran's asbestosis was moderate or modest in nature.  Conversely, in making this assessment, the physician relied on a factual premise that does not appear to be supported by the more current medical evidence of record.  Indeed, the physician failed to address significant pieces of evidence which appear to show that the nature and severity of the Veteran's asbestosis at the time of his death may have changed from the time period when he was first diagnosed.  Therefore, the question remains as to whether the Veteran's service-connected asbestosis may have contributed to his ultimate death.  

If VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311.  In this case, the Board does not find the August 2007 VA physician's opinion to be adequate as he relied on an incomplete factual premise and failed to address and take into consideration the relevant and more recent medical evidence when issuing his opinion.  When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As it is unclear whether and to what effect the Veteran's service-connected asbestosis might have been a contributory cause of his death, a remand is necessary for another VA opinion.  38 C.F.R. § 3.159(c)(4)(i).  

In addition, as noted above, in the January 2007 treatment report, Dr. A.S.  referenced findings from PFT studies conducted during the summer of 2006.  However, these medical records are not associated with the Veteran's claims file.  VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  As such, an effort should be made to obtain these above-referenced records from Dr. A.S.  

Therefore, the Board finds that a remand to provide the appellant with appropriate notice, and obtain additional treatment records, as well as a clarifying medical opinion is required.  See 38 U.S.C.A. §§ 1114(l) (West 2002), 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the appellant with adequate VCAA notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2. After obtaining the appropriate release of information form, procure copies of the above- referenced PFT studies conducted during the summer of 2006 from Dr. A.S.  Copies of all such available records should be associated with the claims folder.  Any negative responses should be properly annotated into the record.  

3. Then, forward the Veteran's claims file to an appropriate VA physician for an opinion regarding the etiology of the factors that caused the Veteran's death.  The physician should review the claims folder as well as a copy of this REMAND and consider all pertinent evidence of record, including the March 2007 Amended Death Certificate listing asbestosis as a significant condition contributing to the Veteran's death.  The physician should also take note of the January 2007 consultation report issued by Dr. A.S. at the Baptist Health Medical Center, the above-referenced 2006 PFT studies, if available, and the January 2008 letter from Dr. A.S.  

Then, the physician must comment as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected asbestosis was a contributory cause of his death, and the extent to which the Veteran's service-connected asbestosis was a contributory cause of his death.  The Board is particularly interested in ascertaining the nature and severity of the Veteran's asbestosis at the time of his death.  In providing this opinion, the examiner should address findings in the January 2007 treatment report from the Baptist Health Medical Center, (particularly the notation that PFT studies conducted during the summer of 2006 revealed "mixed obstructive/restrictive process"), as well as the January 2008 letter issued by Dr. A. S. 

The term "contributory cause of death" means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death.  It is not sufficient that a disorder, may have casually shared in producing death, but rather there must be a causal connection.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4. After the above development has been completed, review all the evidence of record and readjudicate the appellant's claims.  If the claims remain denied, provide the appellant and her representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


